Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I in the reply filed on 2/11/2022 is acknowledged.  The traversal is on the ground that it should be no undue burden to consider all claims in the single application.  This is not found persuasive because the restriction is based on distinct inventions.  The issue at hand is whether the inventions represented by the groups of claims are distinct and whether there is burden on the examiner if the restriction was not required.  As set forth in the previous office action, the inventions are deemed distinct and there would be burden on the examiner.  However, in view of the amendment of claim 11 filed 2/11/2022 amending the claim to substantially incorporate limitations of claim 1 into claim 11, claim 11 is hereby rejoined.  However, claim 12 is distinct from the elected invention since a step of converting a rotational movement into a vertical movement can be performed with a mechanism other than the eccentric rotating body drive transmission mechanisms of the elected invention.  Claims 6-7 and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  In claim 1, line 4, claim 11, line 5, “the moving plate” should be --the moving platen--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, it is not clear what structure is set forth by “the pressurizers are displaced to a stop position so as not to reach a dead center of the eccentric rotating body drive transmission mechanisms” since the pressurizers can stop at any position.
In claim 4, it is not clear what structure is set forth by “an upper limit value of the generated torque is changed depending on a rotation position of the eccentric rotating body” since it is unclear whether the change is referring to torques changes during punching operation and torque generated by the press motor can also be changed depending on the desired punching operation.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spiesshofer (US 2015/0047517).
Regarding claim 1, Spiesshofer ‘517 discloses all the positively recited elements of the invention including a punching device, comprising:
a moving platen (e.g., 1.1) and a facing platen (e.g., 3) structured to be vertically arranged to face each other;
a moving mechanism (e.g., 2) structured to cause the moving plate to vertically move toward the facing platen; and
a control unit (e.g., 4) structured to control the moving mechanism, wherein
the punching device punches a workpiece into a predetermined shape with a punching die (e.g., 1.2) attached to at least one of the moving platen and the facing platen by bringing the moving platen closer to the facing platen using the moving mechanism, and

a plurality of pressurizing mechanisms (e.g., 2.3, 2.5) structured to pressurize the moving platen toward the facing platen with a plurality of pressurizers (e.g., 2.3, 2.5) having different positions in a horizontal direction from one another, respectively; and
a plurality of drive sources (e.g., 2.2) structured to drive the plurality of pressurizing mechanisms, respectively.
Regarding claim 2, Spiesshofer ‘517 teaches the pressurizing mechanisms are eccentric rotating body drive transmission mechanisms (e.g., 2.3, 2.5) that convert rotational movement of the drive sources into vertical movement of the moving platen by an eccentric rotating body.
Regarding claim 3, as best understood, Spiesshofer ‘517 teaches the pressurizing mechanisms pressurize the moving platen toward the facing platen in pressurizing operation wherein the pressurizers is capable to be displaced to a stop position so as not to reach a dead center of the eccentric rotating body drive transmission mechanisms since the pressurizer can stop at any position.
Regarding claim 4, as best understood, Spiesshofer ‘517 teaches the control unit limits generated torque when the drive sources are driven since the control unit can set the limit of generated torque wherein an upper limit value of the generated torque is changed depending on a rotation position of the eccentric rotating body since the control unit can change the generated torque during force compensation operation.
Regarding claim 11, Spiesshofer ‘517 teaches a punching method for punching a workpiece into a predetermined shape with a punching die (e.g., 1.2) attached to at least one of a moving platen (e.g., 1.1) and a facing platen (e.g., 3) by bringing the 
controlling a moving mechanism (e.g., 2) by a control unit (e.g., 4) to cause the moving plate to vertically move toward the facing platen, the moving mechanism including:

a plurality of pressurizing mechanisms (e.g., 2.3, 2.5) structured to pressurize the moving platen toward the facing platen with a plurality of pressurizers (e.g., 2.3, 2.5) having different positions in a horizontal direction from one another, respectively; and
a plurality of drive sources (e.g., 2.2) structured to drive the plurality of pressurizing mechanisms, respectively; and
pressurizing the moving platen toward the facing platen by the plurality of pressurizers via the plurality of pressurizing mechanisms (e.g., 2.3, 2.5).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Spiesshofer ‘517.
Regarding claim 5, Spiesshofer ‘517 discloses the invention substantially as claimed except for each of the pressurizers being arranged to be located at each corner of a rectangle to be included within a region of the moving platen.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a press with four drive devices wherein each drive device being arranged on each corner on Spiesshofer ‘517 since such arrangement would have provided better control to achieve proper punching operation.  It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.
Regarding claims 8-9, Spiesshofer ‘517 fails to explicitly teach a transporting unit structured to load and unload the workpiece between the moving platen and the facing platen as presently claimed in claim 8 and the facing platen is an upwardly fixed platen structured to be fixed to a housing of the device above the moving platen as presently claimed in claim 9.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ a transporting unit wherein a fixed platen is fixed above a moving platen on Spiesshofer ‘517 since the examiner takes Official Notice that the use of transporting unit as old and well known in the art for the purpose of loading and unloading a workpiece and arrangement of the fixed platen being above the moving platen as an alternative die arrangement.  Yerly shows an example.
. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Beyer, Futamura, and Spiesshofer ‘002 are cited to show related devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN CHOI whose telephone number is (571)272-4504. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 5712726752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN CHOI/           Primary Examiner, Art Unit 3724